Wood, J., (dissenting.) The twelfth instruction should have been given. In view of the other instructions given by the court, the giving of this was necessary to insure appellant a fair trial. It submitted a vital issue presented by the evidence that would have tended to show a lack of guilty motive without which this offense, like the offense of larceny, was not complete. Certainly appellant had the right to have the jury consider any fact that the evidence tended to prove, which went to the question of his intent. The lucri causa was as essential here as in larceny. And the question of whether or not appellant was a partner and had a financial interest in the firm was most pertinent. I also think that the request of appellant to have the cause postponed for the short time indicated under the circumstances was a reasonable and proper request, and should have been granted. The appellant should have been given another trial.